DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda et al. (WO2016/067947, herein Kaneda; US 10,782,035 is referred to for translation).
In regards to claim 9, Kaneda discloses
A refrigeration apparatus (Fig.3) comprising:
a casing (10) comprising a first space (S1) and a second space (S2);
a heat exchanger (20) housed in the casing and comprising a heat exchange portion (21) and a header collecting tube (26),
wherein the heat exchange portion:
comprises a plurality of heat transfer tubes (Fig.5, 21b) through which a refrigerant flows,
is disposed in the first space (Fig.3), and
causes the refrigerant to exchange heat with air flow (Figs.3 and 5), and

a wind shielding plate (Fig.9, 29 comprised of members 60 and 70; alternatively, member 60 alone is interpreted as a wind shielding plate; alternatively, member 70 alone is interpreted as a wind shielding plate) comprising a wind shielding surface (connected to partition panel 18) that shields the second space from the air flow (Fig.9, members 60 and 70 form a closed portion with the partition panel 18, shielding the second space S2 from air flow), 
wherein the header collecting tube comprises a header body portion (Fig.17, surrounding outer surface of header 26; alternatively, member 70 is interpreted a header body portion; alternatively, member 60 is interpreted a header body portion) that extends in a longitudinal direction of the header collecting tube (Fig.11), and
the wind shielding plate is:
fixed to the header collecting tube (Fig.11), and
fixed to the casing or a component disposed in the casing (Fig.9, members 60 and 70 are fixed to the casing and the partition panel 18).
In regards to claim 10, Kaneda discloses that an interior of the header collecting tube constitutes a header inner space (col.12 lines 47-51), wherein the refrigerant enters and exits the header collecting tube from the header inner space (col.12 lines 39-43), the header body portion comprises an opening in a cross section in a transverse direction perpendicular to the longitudinal direction (Fig.3, openings in header 26 for receiving fluid from tubes 21b), and the wind shielding plate: is joined to the header body portion to cover the opening (Fig.11), and forms the header inner space together with the header body portion (Figs.9 and 11).
In regards to claim 11, Kaneda discloses that the wind shielding surface: extends in the longitudinal direction (Fig.9), and shields an area from a first end to a second end of the header body portion, in the longitudinal direction, from the air flow (Fig.9).
In regards to claim 12, Kaneda discloses that the wind shielding plate comprises a protrusion (Figs.11 and 16, wind shielding plate 60 comprises protrusion 64a), the header body portion comprises an engagement hole (Fig.16, header body portion 70 comprises an engagement hole 75a), and when the wind shielding plate and the header body plate are fixed, the protrusion engages with the engagement hole (Fig.16).
In regards to claim 13, Kaneda discloses that the wind shielding plate is joined to the header body portion using brazing (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 14, Kaneda discloses that a portion of the wind shielding plate that comes into contact with the header collecting tube is made of a brazing alloy (col.11 lines 28-31, all members are made of an aluminum alloy; in addition, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself ).
In regards to claim 17, Kaneda discloses that the wind shielding plate comprises an engagement hole (Figs.11 and 16, wind shielding plate 70 comprises an engagement hole 75a), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kado (US 5,236,042) in view of Kaneda.
In regards to claim 9, Kado discloses
A refrigeration apparatus (Fig.3) comprising:
a heat exchanger (1) comprising a heat exchange portion (having tubes 4 and fins 5) and a header collecting tube (2),
wherein the heat exchange portion:
comprises a plurality of heat transfer tubes (4) through which a refrigerant flows, and
causes the refrigerant to exchange heat with air flow (Fig.3), and
the header collecting tube is connected to the heat transfer tubes (Fig.3); and
a wind shielding plate (Fig.4, 9a and 9d) comprising a wind shielding surface (9d), 

the wind shielding plate is fixed to the header collecting tube (Fig.4).
Kado does not disclose a casing comprising a first space and a second space, the heat exchanger housed in the casing, the heat exchange portion disposed in the first space, the header collecting tube disposed in the second space, and the wind shielding plate is fixed to the casing or a component disposed in the casing.
Kaneda teaches a refrigeration apparatus (Fig.3) comprising:
a casing (10) comprising a first space (S1) and a second space (S2);
a heat exchanger (20) housed in the casing and comprising a heat exchange portion (21) and a header collecting tube (26), wherein the heat exchange portion is disposed in the first space (Fig.3), the header collecting tube is disposed in the second space (Fig.3); and
a wind shielding plate (Fig.9, 29 comprised of members 60 and 70) fixed to the casing or a component disposed in the casing (Fig.9, members 60 and 70 are fixed to the casing and the partition panel 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kado’s heat exchanger to be included in a casing comprising a first space and a second space, the heat exchange portion disposed in the first space and the header collecting tube disposed in the second space, and the wind shielding plate fixed to the casing as taught by Kaneda depending on the use of the heat exchanger as an outdoor unit heat exchanger.
In regards to claim 15, Kado discloses that each of the heat transfer tubes is a flat tube (Figs.3 and 4), and the wind shielding plate comprises an insertion hole (11) into which each of the heat transfer tubes is inserted (Fig.4).
In regards to claim 16, Kado discloses that an edge portion of the insertion hole of the wind shielding plate is made of a brazing alloy (col.5 lines 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763